Citation Nr: 1606829	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for internal derangement, left knee, as incurred or aggravated in service, to include a claim that gonococcal arthritis incurred in service aggravated the pre-existing disability, and to include entitlement to benefits for additional left knee disability under 38 U.S.C.A. § 1151.

2.  Entitlement to a temporary total (100 percent) rating (TTR) under 38 C.F.R. § 4.30 for convalescence from treatment of left knee disability.

3.  Entitlement to service connection for a left hip disability as secondary to internal derangement, left knee.

4.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of the appeal, the Veteran submitted a claim for service connection for a right knee disability as secondary to the left knee disability and for an acquired psychiatric disability, to include PTSD, or an acquired psychiatric disability secondary to left knee disability.  Those claims were denied in a May 2015 rating decision.  The Veteran disagreed with those determinations during his Videoconference hearing before the Board.  
 
The Veteran testified at a Videoconference hearing before the undersigned in December 2015.  The transcript of that hearing is associated with the Veteran's electronic file.  

The Veteran's claims file is wholly electronic.


FINDING OF FACT

In February 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Chicago, Illinois, that the appellant died in January 2016.
CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.



		
                                         JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


